DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification and Claim Objections
The use of the term “iPad”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim 8 is objected to similarly because of the following informalities: “iPad” is a trade name or a mark used in commerce, and the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as the symbols outlined above following the term. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-18 are drawn to a method and a device, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites determining at least one body condition parameter, including: determining a spectral characteristic of the body area from the plurality of images; comparing the spectral characteristic with calibration spectral characteristics obtained for a plurality of calibration body areas; and determining the at least one body condition parameter including from a result of the comparison; and determining the body area condition using the at least one body condition parameter.
Independent claim 14 recites functions to determine a spectral characteristic of the body area based on the plurality of recorded images, to determine at least one body area condition parameter based on the spectral characteristic by comparing the spectral characteristic with calibration spectral characteristics obtained for a plurality of calibration body areas, and to determine a body area condition based on the at least one body area condition parameter.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that having “generally relate to a method and device for determining a body area condition and to a method for determining a body treatment product” (see: specification paragraph 2). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because “a selection of a suitable product may depend on a current condition of a body area” (see: specification paragraph 3) and “[w]ithout expert advice, for example, dermatological or cosmetic advice or advice from a dentist or hairdresser, it may be difficult for a user to determine his individual body area condition and the cosmetics and/or care instructions suitable for his body area condition” (see: specification paragraph 13). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “wherein the portable data processing device is a smartphone, a tablet, or an iPad” (claim 8), “an external data processing device” (claim 13), “a portable data processing device including” (claim 14), and “wherein the portable data processing device is coupled to an external data processing device by a wireless data transmission, wherein the portable data processing device is configured to…wherein the portable data processing device is further configured to...” (claim 15), are additional elements that are recited at a high level of generality (e.g., “the portable data processing device” performs a determination of a spectral characteristic of a body area through no more than a statement than that it is “configured to” to do so) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., “the portable data processing device is coupled to an external data processing device by a wireless data transmission, wherein the portable data processing device is configured to…wherein the portable data processing device is further configured to...” language is incidental to the functions it is configured to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “during a sequential exposing of a body area of a user to light of different colors using a display of a portable data processing device, recording a plurality of images of at least a part of the light that interacts with the body area” (claim 1), “a display for sequentially exposing a body area of a user to light of different colors; and a camera for recording a plurality of images of at least a part of the light that has interacted with the body area, wherein the portable data processing device is configured to” (claim 14), “wherein the sequential exposing of the body area of the user to light of different colors includes exposing a plurality of body areas of the user to light of different colors” (claim 5), which are nominal or tangential addition to the abstract idea(s) and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Paragraph 18, where “In various embodiments, a device and method for determining a body area condition of a user may be provided that uses, instead of a spectrometer, a portable data processing device (for example, a smartphone, a tablet, or an iPad) with specialized software, such as an app to determine a spectral characteristic of a body area.”
Paragraph 21, where “A method substantially known to the person skilled in the art may be used, which method is used for recording the spectral characteristic, for example, in an app developed by the Fraunhofer Institute for Factory Operation and Automation (HawkSpex® mobile).”
Paragraph 65, where “In various embodiments, the portable data processing device includes a smartphone, a tablet or an iPad.”
Paragraph 73, where “In various embodiments, the external data processing device may be a processor cloud architecture (also referred to as a "cloud").”
Paragraph 85, where “In various embodiments, the device for determining a body area condition includes a portable data processing device having a display, for example, a smartphone, a tablet, an iPad, or the like. In the following, in particular in a figure description, the term "smartphone" is sometimes used in a simplifying manner for the portable data processing device. It should be understood that, instead of a smartphone, a suitable other portable data processing device (for example, a tablet, an iPad, etc.) may be used.”
Paragraph 100, where “The device 1 00a, 1 00b for determining a body area condition according to various embodiments may be a portable data processing device 100 (for example, a smart phone, tablet, iPad, or the like) including a light source 106 for exposing/illuminating a body area 102K with light 110 of different colors and a camera 108 for recording a plurality of images of the body area 102K.”
Paragraph 113, where “In vanous embodiments, this principle may be used to determine a spectral characteristic of the body area based on the images which were recorded by differently colored filters, while the body area 102K was illuminated with different colors, for example, by a method which is used an app (HawkSpex® mobile) developed for factory operation and automation by the Fraunhofer Institute.”
Paragraph 43, where “In various embodiments, the images may be provided from the portable data processing device 100, as shown in FIG. 1B, to the external data processing device 222, for example, a central computer or a cloud, which, for example, includes a higher computing power and/or a larger storage capacity than the portable data processing device 100, for example, being transmitted to it, for example, wirelessly as described elsewhere herein, for example. The external data processing device 222 may be configured to determine the at least one body area condition parameter from the images provided, for example, by employing software, for example, an app, for example, as described above.”
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-13 and 15-18, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 10, the claim teaches “A method for determining a product and/or a care instruction for treating a body area, the method comprising the steps of: determining a body area condition according to the method of claim 1…”, but it is unclear what the antecedent basis for “A method” is in the claim and the claim specifically references and depends from “the method of claim 1”, and it is unclear as to how claim 10 can be directed to “A method” other than “the method of claim 1” from which it depends. 

Claims 11-12 depend from and incorporate the specifically rejected claims above while failing to remedy the limitations shown as indefinite; therefore, they are rejected here for similar reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 13-15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2014/0378810 to Davis.

As per claim 1, Davis teaches a method for determining a body area condition, the method comprising the steps of: 
determining at least one body condition parameter (see Davis: paragraphs 25-49), including: 
during a sequential exposing of a body area of a user to light of different colors using a display of a portable data processing device, recording a plurality of images of at least a part of the light that interacts with the body area (see Davis: paragraph 75 in conjunction with paragraphs 209-245, particularly, paragraphs 212, 213 and 220); 
determining a spectral characteristic of the body area from the plurality of images (see Davis: paragraph 44, in particular " Such spectral-based analysis is not limited to the visible spectrum (...)"); 
comparing the spectral characteristic with calibration spectral characteristics obtained for a plurality of calibration body areas (see Davis: paragraphs 28, 59-63 and 105 in conjunction with paragraph 129 ("the user's thumb (or other finger)"); and 
determining the at least one body condition parameter including from a result of the comparison (see Davis: paragraph 28 in conjunction with paragraphs 45 ("melanin") and 105 ("skin color")); and 
determining the body area condition using the at least one body condition parameter (see Davis:  paragraphs 45 ("borders of the melanoma"), 63 ("tinea versicolor" and "pityriasis rosea"), 70 ("purpura on the skin")).

As per claim 2, Davis teaches the invention as claimed, see discussion of claim 1, and further teaches: 
wherein the step of determining the at least one body area condition parameter includes determining a substance content and/or determining a ratio of substance contents (see Davis:  paragraphs 45 ("borders of the melanoma"), 63 ("tinea versicolor" and "pityriasis rosea"), 70 ("purpura on the skin")).

As per claim 3, Davis teaches the invention as claimed, see discussion of claim 1, and further teaches: 
wherein the at least one body area condition parameter is at least one from a group of body area condition parameters including: a water content; a lipid content; a protein content an oxygen saturation; a content of a compound from the group of advanced glycation end products (AGEs); a content of fine dust; a pollen content; a mite content; a cysteic acid content; a melanin content; a silicone content; a thiol content; a content of Bunte salt; a content of disulfide with thioglycolate unit; a content of antioxidants; a skin tone; a tooth color; a polysaccharide content; and a degree of coverage of teeth with coating (see Davis: paragraphs 45 ("borders of the melanoma"), 63 ("tinea versicolor" and "pityriasis rosea"), 70 ("purpura on the skin"), and 105).

As per claim 4, Davis teaches the invention as claimed, see discussion of claim 1, and further teaches: 
wherein the at least one body area condition parameter is further defined as a plurality of body area condition parameters (see Davis: paragraphs 45 ("borders of the melanoma"), 63 ("tinea versicolor" and "pityriasis rosea"), 70 ("purpura on the skin"), and 105).

As per claim 5, Davis teaches the invention as claimed, see discussion of claim 1, and further teaches: 
wherein the sequential exposing of the body area of the user to light of different colors includes exposing a plurality of body areas of the user to light of different colors (see Davis: paragraph 101 and paragraphs 209-245).

As per claim 6, Davis teaches the invention as claimed, see discussion of claim 4, and further teaches: 
wherein the step of determining the body area condition includes determining a single body area condition including the plurality of body area condition parameters (see Davis: paragraph 101).

As per claim 7, Davis teaches the invention as claimed, see discussion of claim 1, and further teaches: 
wherein the body area has a skin area, a hair area and/or a tooth area (see Davis: paragraph 101, abstract and paragraph 204).

As per claim 8, Davis teaches the invention as claimed, see discussion of claim 1, and further teaches: 
wherein the portable data processing device is a smartphone, a tablet or an iPad (see Davis: paragraph 75).

As per claim 9, Davis teaches the invention as claimed, see discussion of claim 1, and further teaches: 
recording at least one dark shot while the body area of the user is not exposed to light of the display of the portable data processing device (see Davis: paragraph 134-135).

As per claim 13, Davis teaches the invention as claimed, see discussion of claim 1, and further teaches: 
wherein determining the at least one body area condition parameter and/or determining the body area condition includes the steps of transmitting the plurality of images and/or the result of the comparison to an external data processing device and receiving the body area condition parameter and/or the body area condition (see Davis: Fig. 1 and paragraph 25-28).

Claim 14 repeats the subject matter of claim 1, which has been shown to be fully disclosed by the cited prior art in the rejections above; as such, claim 14 is rejected here for the same reasons given in the above rejection of claim 1, which is incorporated herein.

As per claim 15, Davis teaches the invention as claimed, see discussion of claim 14, and further teaches: 
wherein the portable processing device is coupled to an external data processing device by a wireless data transmission, where the portable data processing device is configured to determine the at least one body area condition parameter by causing the determination of the at least one body area condition parameter and/or the at least one body area condition; and wherein the portable data processing device is further configured to receive the at least one determined body area condition parameter and/or the at least one body area condition and to provide the at least one determined body area condition parameter and/or the at least one body area condition to the user (see Davis: Fig. 1 and paragraph 25-28, 379, and 390-392).

As per claim 18, Davis teaches the invention as claimed, see discussion of claim 5, and further teaches: 
wherein the step of determining the body area condition includes determining a single body area condition including the body area condition parameters for the plurality of body areas (see Davis: paragraph 101 and paragraphs 209-245).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0378810 to Davis in view of U.S. Application Publication 2017/0340267 to Shen.

As per claim 10, Davis teaches the invention as claimed, see discussion of claim 1, and further teaches: 
A method for determining a product and/or a care instruction for treating a body area, the method comprising the steps of: determining a body area condition according to the method of claim 1 (see Davis:  paragraphs 45 ("borders of the melanoma"), 63 ("tinea versicolor" and "pityriasis rosea"), 70 ("purpura on the skin")); and 
Davis teaches brands and types of commercial products associated with particular imagery (see Davis: paragraph 178), but Davis fails to specifically teach determining a product and/or a care instruction based on the determined body area condition and a database having a plurality of body area conditions and a plurality of associated products and/or care treatments, wherein each body area condition of the plurality of body area conditions is associated with at least one suitable body treatment product or a suitable care instruction; however, Shen teaches generating skincare feedback based on the skin profile analysis of one or more skin factors where the feedback includes skincare tips and product recommendations that are tailored for the skin conditions of each user (see Shen: Fig. 6 and 9, paragraph 9, 50, 69, 72, 76, and 81).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention including brands and types of commercial products associated with particular imagery as taught by Davis such that it generates skincare feedback based on the skin profile analysis of one or more skin factors where the feedback includes skincare tips and product recommendations that are tailored for the skin conditions of each user as taught by Shen with the motivation of enabling proper selection of skincare products that are specifically targeted to unique skin conditions which is attractive to many consumers (see Shen: paragraph 45).

As per claim 11, Davis and Shen teach the invention as claimed, see discussion of claim 10, and further teach: 
wherein each body area condition of the plurality of body area conditions is associated with a quality value, and the body treatment product and/or the care instruction is configured for at least one body area condition of the plurality of body area conditions, when based on stored empirical values, an improvement or maintenance of the quality score of the body area condition is expected with the body treatment product and/or the care instruction (see Shen: Fig. 6 and 9, paragraph 9, 50, 69, 72, 76, and 81, where a measurement value is calculated for each of the skin factors).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention including brands and types of commercial products associated with particular imagery as taught by Davis such that it generates skincare feedback based on the skin profile analysis of one or more skin factors where a measurement value is calculated for each of the skin factors and where the feedback includes skincare tips and product recommendations that are tailored for the skin conditions of each user as taught by Shen with the motivation of enabling proper selection of skincare products that are specifically targeted to unique skin conditions which is attractive to many consumers (see Shen: paragraph 45).

As per claim 12, Davis and Shen teach the invention as claimed, see discussion of claim 11, and further teach: 
updating the database based on new empirical values from a plurality of users (see Shen: paragraph 79, is met by user information is transmitted to the remote server to enable the system to recommend suitable products to users more effectively in the future).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention including brands and types of commercial products associated with particular imagery as taught by Davis such that user information is transmitted to the remote server to enable the system to recommend suitable products to users more effectively in the future as taught by Shen with the motivation of enabling proper selection of skincare products that are specifically targeted to unique skin conditions which is attractive to many consumers (see Shen: paragraph 45).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0378810 to Davis in view of U.S. Patent Application Publication 2015/0223749 to Park.

As per claim 16, Davis teaches the invention as claimed, see discussion of claim 3, but fails to specifically teach the following limitations met by Park as cited: 
wherein the protein content is a collagen content (see Park: paragraphs 31-32, 46, and 74-75).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the image parameters as related to particular pathological conditions as taught by Davis to include collagen levels as taught by Park with the motivation of enabling the skin condition to be evaluated and/or with the motivation of determining the change of the components within the skin (see Park: paragraph 32 and 46).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0378810 to Davis in view of U.S. Patent Application Publication 2010/0280793 to Wilhelm.

As per claim 17, Davis teaches the invention as claimed, see discussion of claim 3, but fails to specifically teach the following limitations met by Wilhelm as cited: 
wherein the degree of coverage of teeth with the coating is further defined as the degree of coverage of teeth with plaque (see Wilhelm: abstract, paragraph 4 and 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the image parameters as related to particular pathological conditions as taught by Davis to include determining the percentage amount of plaque for each tooth as taught by Wilhelm with the motivation of providing automatic analysis of the efficacy of plaque removal by dental care products (see Wilhelm: paragraph 3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SOREY/Primary Examiner, Art Unit 3626